Citation Nr: 0520938	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than November 9, 
2001 for the grant of service connection for status post cold 
injury of the right and left feet.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from September 1939 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which granted the veteran's claim 
for service connection for status post cold injury of the 
right and left feet, and assigned an effective date of 
November 9, 2001 for the grant of service connection.  The 
veteran filed a timely appeal to the effective date of 
service connection assigned by the RO.

When this matter was previously before the Board in February 
2004 it was remanded to the RO for further development, which 
has since been accomplished.  The case is now before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
trench foot disorder was denied by the RO in a rating 
decision dated in May 1946.

2.  The veteran did not file a timely appeal to the RO's May 
1946 decision.

3.  On December 5, 2000, the RO received from the veteran's 
representative a copy of a January 1951 FL 3-39, 
Acknowledgement of Receipt of Claim, with a handwritten 
notation that the veteran filed a claim in 1951 with the 
Providence RO for "podiatric pain," and that the veteran 
never heard anything further from the RO, and he thought it 
would be futile to follow up.

4.  On November 9, 2001, the RO received from the veteran, 
through his representative, a claim to reopen his previously-
denied claim for service connection for a trench foot 
disorder.

5.  In a rating decision dated in June 2002, the RO granted 
the veteran's claim for service connection for status post 
cold injury to the right and left feet, and assigned an 
effective date of November 9, 2001, the date of VA's receipt 
of the veteran's claim to reopen, for this grant.


CONCLUSIONS OF LAW

1.  The May 1946 RO rating decision which denied service 
connection for trench foot is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  The criteria for the assignment of an effective date of 
December 5, 2000 for the grant of service connection for 
status post cold injury of the right and left feet have been 
met.  38 U.S.C.A. §§ 1110, 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.400 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The earlier effective issue on appeal was first raised in a 
notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under            38 
U.S.C. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  However, in this case the earlier 
effective date issue on appeal did not stem from an 
application for benefits, but rather stemmed from a notice of 
disagreement to the effective date assigned by a VA rating 
decision.  Under 38 U.S.C. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  In this case, In 
February 2002, the RO sent an appropriate VCAA compliant 
notification letter on the original claim for service 
connection for trench foot, and because the earlier effective 
date issue on appeal is a downstream issue stemming from the 
initial grant of service connection, another VCAA notice is 
not required.

The Board notes that the March 2003 statement of the case 
(SOC), the Board decision and remand dated in February 2004, 
the supplemental statement of the case (SSOC) issued in 
December 2004, as well as letters sent to the veteran, 
informed him of the information and evidence needed to 
substantiate his earlier effective date claim.  The SOC 
informed the veteran of the regulation governing effective 
dates.  Furthermore, all the pertinent evidence is already of 
record.  In light of the above, further development in this 
regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an earlier effective 
date.  As such, the Board finds the VA's duty to assist in 
this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran's original claim for service connection for 
trench foot, received by VA in April 1946, was denied by the 
RO in a May 1946 rating decision, at which time the RO stated 
that the claimed disability was "not found on last 
examination."  The RO advised the veteran of its May 1946 
determination in a letter dated on May 16, 1946.  As the 
veteran did not timely appeal the May 1946 rating decision, 
it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2004).
 
In May 1962, the RO issued a confirmed rating decision, 
noting that the veteran's claim had been reviewed pursuant to 
Technical Bulletin (TB) 21-22 and found to have been properly 
disallowed.  The Board notes that TB 21-22 provided for RO 
review of claims which were disallowed prior to December 14, 
1954 if the denial was based on the fact that the disability 
claimed was "not shown at the time of last examination."  
While this confirmed rating decision did not state the 
disability being reviewed, the only claim denied by the RO 
prior to December 14, 1954 of record is the veteran's April 
1946 claim for service connection for trench foot.  In 
addition, this claim was explicitly denied for the reason 
that the disability had not been shown at the time of last 
examination.  Thus, the May 1962 confirmed rating decision 
clearly constitutes a readjudication of the veteran's April 
1946 claim for service connection for trench foot.  However, 
it does not appear that the veteran received notice of this 
readjudication, as the rating decision stated that notice to 
the veteran was not needed.

On November 9, 2001, the RO received from the veteran's 
attorney a request to reopen the veteran's claim.  
Specifically, the veteran submitted a letter requesting that 
VA "Please consider this [as a] claim for service-connection 
for residuals of trench feet."  Attached to this request was 
a medical report from Dr. A. B., indicating that the 
veteran's current symptomatology was consistent with 
residuals of trench foot, which itself was most commonly 
found in soldiers who had been exposed to a cold, damp wet 
environment.  Based upon this evidence, in June 2002 the RO 
granted the veteran's claim for service connection for status 
post cold injury of the right and left feet.  The effective 
date assigned for the award was November 9, 2001, the date of 
the RO's receipt of his claim to reopen. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.1(p) 
(2003) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).  Any application for a benefit 
received after final disallowance of an earlier claim is 
considered a claim to reopen.  38 C.F.R. § 3.160(e) (2004).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of certain specified documents 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  Specifically, in such cases, 
evidence received from a private physician or layperson will 
be accepted as a claim if the matter is within the competence 
of the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  See 38 C.F.R. § 
3.157(b)(2) (2004).  The date of receipt of such evidence is 
considered the date of claim.  Id.  VA medical records may 
also form the basis of an informal claim for increased 
benefits in such cases.  38 C.F.R. § 3.157 (2004).  A report 
of examination or hospitalization, if it meets the 
requirements of this section, will be accepted as an informal 
claim for benefits if the report relates to a disability that 
may establish entitlement.

The case is governed by the criteria pertinent to effective 
dates for reopened claims.  Because service connection was 
granted for status post cold injury to the right and left 
foot on the basis of new and material evidence received after 
a prior final denial, the effective date is the date of the 
reopened claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii), (r).  Service connection 
was ultimately granted based on the veteran's specific 
request to reopen his claim received by VA on November 9, 
2001.

The veteran contends that he is entitled to an effective date 
for service connection for status post cold injury of the 
right and left feet back to January 25, 1951, as he believes 
he filed a claim for service connection for a bilateral foot 
disability at that time.  In support of this contention, the 
veteran has submitted a VA Form 3-39, Acknowledgement of 
Receipt of Claim, dated January 25, 1951, acknowledging VA's 
receipt of an "application for benefits" on that date.  
However, the Board observes that this receipt is silent as to 
the nature of benefits the veteran was seeking at that time.  
In this regard, the Board observes that the record contains a 
Request for Army Information dated in February 1951, some two 
weeks following VA's receipt of a the veteran's unspecified 
claim, which was signed by the VA Chief of Vocational 
Rehabilitation and Educational Division, and requested, among 
other things, a transcript of the veteran's academic record.  
As such, it appears most likely that the January 1951 claim 
was related to vocational rehabilitation or education 
benefits.  

In any case, the Board observes that following the Board's 
February 2004 remand in this case, the RO sent inquiries to 
the Providence, Rhode Island VA Medical Center (VAMC), the VA 
Insurance Center in Philadelphia, Pennsylvania, and the VA 
Loan Guaranty Office in Manchester, New Hampshire, requesting 
any inactive, retired, archived or perpetual folders which 
may have existed since the time of the veteran's separation 
from service in March 1946.  All of those facilities 
responded that they did not have any such records, or 
submitted records which do not serve to establish the nature 
of the veteran's January 1951 claim.  The Board observes that 
the RO also confirmed that no Vocational Rehabilitation 
folder exists for the veteran.  Finally, in April 2004 the RO 
sent a letter to the veteran requesting that he submit any 
documents, including VA correspondence from any source, which 
he had received regarding his claim received in January 1951.  
To date, no response to this request has been received from 
the veteran.  Thus, the Board finds no basis upon which to 
conclude that the January 1951 "application for benefits" 
received by VA from the veteran was a claim for service 
connection for a bilateral foot disorder.  

Finally, the Board has reviewed the evidence to determine 
whether a claim, either formal or informal, exists after May 
1946 (the date of the most recent prior unappealed and final 
RO decision on this matter), but before November 9, 2001 (the 
date of the veteran's most recent claim to reopen) upon which 
an effective date earlier than November 9, 2001 could be 
predicated.  

The Board observes that on December 5, 2000, the veteran, 
through his attorney, filed a claim for service connection 
for PTSD, and submitted several items of evidence in support 
of this claim.  Among those items was a copy of the veteran's 
January 1951 FL 3-39, Acknowledgement of Receipt of Claim, 
with a handwritten notation that the veteran filed a claim in 
1951 with the Providence RO for "podiatric pain."  The 
notation further indicated that the veteran never heard 
anything further from the RO, and he thought it would be 
futile to follow up.  Read liberally, this statement could be 
viewed as an informal claim to reopen the veteran's 
previously-denied claim for service connection for a 
bilateral foot disorder.  Since in this case entitlement 
arose at the time of service, at which time evidence of 
medical treatment for cold injuries to the feet was 
documented, the Board finds that service connection is 
properly established as being effective as of VA's receipt of 
the informal claim on December 5, 2000, as this was the later 
of the date of VA's receipt of claim or the date entitlement 
arose.  See 38 C.F.R. § 3.400(q)(1)(ii), (r).  

Based on the above, the earliest date service connection for 
status post cold injury of the right and left feet can be 
established is December 5, 2000, and such an effective date 
is hereby granted.


ORDER

An effective date of December 5, 2000 for the grant of 
service connection for status post cold injury of the right 
and left feet is granted.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


